Citation Nr: 0216588	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
RO in Detroit, Michigan which continued the veteran's 
previously assigned 30 percent disability rating for PTSD.  
The veteran appealed that decision, and the claim is now 
before the Board.


FINDINGS OF FACT

1. The medical and other evidence of record demonstrates that 
the veteran's PTSD has been manifested by impairment of 
social and occupational function with reduced reliability and 
productivity.

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  Through his accredited 
representative, he has pointed to evidence which he contends 
is indicative of at least moderate symptoms of PTSD.  In a 
June 2002 VA Form 646, his representative noted recent Global 
Assessment of Functioning (GAF) scores of 55-60 and suggested 
that a 50 percent disability rating is appropriate.   

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.  Finally, the matter of an extraschedular rating will 
be addressed. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim for an increased rating was filed 
in June 200 and remains pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in an October 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a December 2000 statement of the case and a 
supplemental statement of the case issued in February 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In the February 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Copies of the specific sections of law which had 
been amended or added by the VCAA were provided.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e. names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment records and private medical 
reports.  In addition, the veteran was provided with a VA 
examination for PTSD in July 2000, which will be discussed 
below.  All known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent to this 
claim exists.

The Board is of course aware that the veteran's accredited 
representative, in a November 2002 informal hearing 
presentation, suggested that a VA social and industrial 
survey be conducted.  The Board disagrees.  As indicated 
above, there is ample medical and other evidence which 
describes the veteran's disability and its impact on his 
social and industrial functioning, including the veteran's 
own statements.  As the United States Court of Appeals for 
Veterans Claims (the Court) has stated: "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.  

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).

Schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general 
rating schedule for PTSD, the following levels of disability 
are pertinent.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating 
schedule for PTSD.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  The Board must determine whether 
his symptoms more nearly approximate the criteria for the 50 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.  See 38 C.F.R. § 4.7 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with an increased disability 
rating at the 50 percent level.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, are moderate in degree.  The Board's 
decision is based on the evidence of record, including the 
July 2000 VA examination report, VA outpatient treatment 
records and an April 2001 private treatment report by J.H.H., 
Ph.D.  These medical reports demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of short- and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

At his July 2000 VA examination, the veteran complained of 
nightmares, flashbacks, and being startled by loud sounds.  
He also reported having a bad temper, stating that he "flies 
off the handle" with little or no provocation.  Further, he 
asserted that he is often "down in the dumps," and has a 
poor memory requiring him to write everything down.  Upon 
examination, the veteran appeared much older than his stated 
age.  He was given 5 numbers to remember, but was unable to 
recall them on command.  His speech was low, but coherent, 
and his thoughts were organized, exhibiting no delusions or 
hallucinations.  Ultimately, the veteran was diagnosed with 
PTSD, based upon nightmares, poor temper control, sleep 
disturbances, enhanced startle reactions, and social 
withdrawal.  He was given a GAF score of 60.  

In June 2000 and April 2001 letters, J.H.H., Ph.D., stated 
that the veteran's physical and emotional condition had 
deteriorated since prior diagnoses.  He reported that the 
veteran had several unexplained incidences of conscious 
disassociation and flashbacks.  Dr. H. gave the veteran a GAF 
score of 55, with a score of 60 for the prior year.  He 
stated that the veteran's deteriorating psychological 
condition was directly related to his PTSD.  

Based on the evidence of record, the Board finds that the 
veteran's PTSD reflects a 50 percent disability rating.  The 
medical evidence indicates that the veteran's PTSD is 
manifested by such symptoms as anger control, depression and 
memory loss, which has resulted in  reduced reliability and 
productivity. 

Although the veteran through his representative has suggested 
that a 50 percent disability rating is appropriate, in 
fairness the Board has also considered whether a higher 
rating may be assigned.  However, the veteran has exhibited 
no suicidal ideation, obsessional rituals, illogical speech, 
or near-continuous panic or depression affecting his ability 
to function independently, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene indicative of 
a 70 percent disability rating.

A June 2000 VA outpatient treatment report notes that the 
veteran denied suicidal ideations.  The evidence contains no 
reference to homicidal ideation.  In addition, neither the 
veteran's October 2000 VA examination, nor the April 2001 
letter from Dr. H. includes reports of obsessional rituals 
that interfere with the veteran's routine activities or 
evidence of illogical, obscure, or irrelevant speech. 

With respect to near-continuous panic and depression, the 
veteran stated that he was startled by loud noises, but he 
did not discuss the frequency of such panic.  In addition, at 
his October 2000 VA examination he stated that he was "down 
in the dumps and discouraged" at times, and in June 2000 he 
admitted to depression.  There is thus evidence of 
depression, although not of "near continuous" depression.  

With respect to an impaired impulse control, in October 2000, 
the veteran reported that he had a bad temper and "flies off 
the handle."  However, there is no further evidence relating 
to the veteran's rage or how frequently his impulses may be 
impaired.  

The record contains no evidence of spatial disorientation.  
The October 2000 VA examiner stated that the veteran 
exhibited no delusions or hallucinations.  There is also no 
evidence that the veteran neglects his personal appearance 
and hygiene as the October 2000 VA examiner stated that the 
veteran's dress was adequate for the weather. 

There is some evidence of difficulty in adapting to stressful 
circumstances, including work.  However, the April 2001 
letter from Dr. H. indicated that the veteran's work 
difficulties were related to physical deterioration.  In 
addition, in October 2000 the veteran stated that takes 
approximately 4 days per month off of work due to his PTSD, 
related mostly to an inability to get a good night's sleep. 

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is employed and has reported missing work on occasion due to 
difficulty sleeping.  However, there is no indication that he 
is unable to work due to severe PTSD.  His missed work in 
essence reflects "reduced reliability and productivity" 
consistent with a 50 percent rating.  With respect to his 
social and familial relationships, the veteran maintains that 
he has no friends or involvement in social activities, but 
states that he and his wife get along "acceptably well."  

In determining that a 70 percent disability rating is not 
warranted, the Board has relied on the medical evidence of 
record.  The Board places great weight on the evaluations of 
the trained clinicians who have interviewed the veteran.  In 
that connection, the assigned GAF scores have ranged from 55 
to 60.  These scores are consistent with moderate impairment 
in social and occupational functioning, reflective of a 50 
percent disability rating. 

The assignment of a 50 percent rating is consistent with the 
objective findings of the October 2000 VA examiner and with 
the April 2001 report from Dr. H., who stated that the 
veteran's PTSD was more severe than the originally diagnosed 
30 percent rating.  Although it is not the province of 
physicians to assign disability ratings, the Board cannot 
ignore this evidence.  See 38 U.S.C.A. § 7104(a).  In this 
case, the medical comments appear to be generally congruent 
with one another, which overall portrays a moderate 
disability picture due to PTSD. 

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 70 percent 
rating have been met.  Taken as a whole, the evidence does 
not disclose a level of impairment of judgment, thinking, or 
mood required for the assignment of a 70 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects a 
disability rating at the 50 percent level. 

Extraschedular rating

In the December 2000 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment as to render 
impracticable the application of the regular schedular 
standards.  As discussed above, the record reflects 
occupational and social impairment with reduced reliability 
and productivity, but does not reflect such marked 
interference as to render impracticable the application of 
the regular schedular standards.  As discussed above, the 
veteran is employed and reports missing a few days from work 
each month due to PTSD.   

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
50 percent disability rating which has been assigned by the 
Board.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The record contains a report of one three month 
hospitalization of the veteran for treatment of PTSD, from 
April 1995 to July 1995.  There is no evidence that the 
veteran has been hospitalized for PTSD since 1995, and thus 
there is no evidence of frequent periods of hospitalization.    

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 50 percent may be 
assigned for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  
The benefit sought on appeal is accordingly allowed to that 
extent.

ORDER

Entitlement to a increased disability rating for PTSD, 50 
percent, is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

